People ex rel. Silverman v Molina (2022 NY Slip Op 05259)





People ex rel. Silverman v Molina


2022 NY Slip Op 05259


Decided on September 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
JOSEPH A. ZAYAS
WILLIAM G. FORD
JANICE A. TAYLOR, JJ.


2022-07513

[*1]The People of the State of New York, ex rel. Warren M. Silverman, on behalf of Lance Rodriguez, petitioner, 
vLouis A. Molina, etc., respondent.


Warren M. Silverman, Kew Gardens, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, Rebecca Nealon, and Ryan Nicolosi of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Lance Rodriguez upon his own recognizance or to set reasonable bail pursuant to CPL 30.30(2)(a) upon Queens County Indictment No. 70670/2022.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner failed to demonstrate entitlement to relief pursuant to CPL 30.30(2)(a).
BARROS, J.P., ZAYAS, FORD and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court